Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on March 24, 2022.  Application No. 16/882,491, is a Continuation of PCT/CN2018/117144, filed November 23, 2018, and claims foreign priority to Chinese application No. CHINA 201711187713.3, filed November 24, 2017.  In an amendment filed October 29, 2021, Applicant cancelled claim 3.  Claims 1, 2, and 4-12 are pending.  In an amendment filed March 24, 2022, Applicant canceled claims 1-4 and added new claims 13-17.  
Claims 11 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 6-10 (including new claims 13-17), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 20, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 5-10 and 13-17 are examined below.  
Rejections Withdrawn
The rejection of claims 6-10 under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility, is withdrawn in view of Applicant’s March 24, 2022, Amendment & Remarks.  
Moreover, the rejection of claims 6-10 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s March 24, 2022, Amendment & Remarks.
New Rejection Necessitated by Applicant’s March 24, 2022, Amendment
Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Custelcean et al., U.S. Patent No. 10,583,387.  Custelcean discloses a method of using the 2,5-furan-bis(iminoguanidine) or derivative thereof as an acidic gas absorbent, wherein in solvent B, the 2,5-furan- bis(iminoguanidine) (or the derivative thereof) is in contact with an acidic gas or a mixed gas containing the acidic gas to form a precipitate to be separated out, and filtered to obtain precipitate A, namely, a salt containing the 2,5-furan-bis(iminoguanidine) or derivative thereof and anions related to the acidic gas; the salt has extremely low liquid phase solubility, can release the acidic gas when being heated to a certain temperature and allows the 2,5-furan-bis(iminoguanidine) to be regenerated and recycled.  See Custelcean et al., ‘387 patent, Abstract; see also Id., at Col. 12, Compound 1a-11, for 2,5,-furan-bis(iminoguanidine) or derivative thereof.  
Conclusion
Claims 5, 11, and 12 are allowable. 
Claims 6-10, and 13-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625